Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
29, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00648-CV



   IN RE GPM HOUSTON PROPERTIES, LTD., TRIYAR COMPANIES,
  INC., TRIYAR COMPANIES, LLC, AND SJM REALTY, LTD., Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-47654

                    MEMORANDUM OPINION

      On July 25, 2013, relators GPM Houston Properties, Ltd., Triyar
Companies, Inc., Triyar Companies, LLC, and SJM Realty, Ltd. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex.
R. App. P. 52. In the petition, relators ask this court to compel the Honorable Jeff
Shadwick, presiding judge of the 55th District Court of Harris County, to vacate
his order of severance.

      Relators have not established entitlement to the extraordinary relief of writ
of mandamus. Accordingly, we deny relators’ petition for writ of mandamus and
also deny relators’ related emergency motion to stay proceedings.

                                             PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                         2